Citation Nr: 1338769	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Detroit, Michigan, which, in relevant part, denied TDIU. 

The Veteran testified before the undersigned at an October 2010 hearing at the RO.  A transcript has been associated with the file.  

The Board remanded the claim for further development in April 2011.  As noted in the prior remand, the Veteran's October 2008 VA Form 9, Substantive Appeal, raises the issue of "Dental."  It is unclear exactly what dental benefits the Veteran is seeking and there is no indication in the record that a dental claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over such a claim, and it is once again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

In April 2011, the Board remanded the claim to obtain current VA treatment records and VA examinations that address the current severity of his service-connected disabilities, to include whether they render him substantially unable to obtain or retain gainful employment.  Pursuant to the remand, VA treatment records were requested from February 2007 to May 2011 and were associated with the claims file.  The Board observes that the Veteran has indicated in VA treatment records that he receives regular treatment for his service-connected posttraumatic stress disorder (PTSD) on an ongoing basis.  Because there could be more recent potentially relevant VA treatment records that have not been associated with the claims file, VA records dated from May 2011 to the present should be requested.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In May 2011, the Veteran's service-connected PTSD was evaluated and in a separate VA examination, his service-connected shell fragment wound (SFW) of the left hand with ankylosis of the middle and little finger, SFW of the left thigh and popliteal area, SFW of the left lower leg, and SFW of the right thigh and knee were evaluated.  Following examination, the VA PTSD examiner indicated that the Veteran's physical symptoms have caused significant disability, however, his PTSD symptoms appear to have negatively impacted both his level of functioning and his quality of life more than his physical symptoms.  After evaluation, the VA examiner who evaluated the Veteran's service-connected left hand, left thigh, left lower leg, and right thigh opined that these service-connected disabilities are not likely to impact the Veteran's ability to obtain and maintain substantially gainful sedentary employment that is limited to right hand duties as per the limitations noted during the examination.  The examiner continued that the Veteran's service-connected disabilities are likely to impact his employment that requires physical and left hand duty.  These limitations were identified as decreased manual dexterity, problems with lifting and carrying, and difficulty reaching.  

Thereafter, an independent medical opinion was obtained in September 2012 to address whether the Veteran's service-connected disabilities, individually or together, render him substantially unable to obtain or retain gainful employment.  The examiner concluded that the Veteran was able to obtain or retain some type of gainful employment despite his service-connected disabilities; therefore, it is less likely as not that his current mental health state would preclude him from gainful employment.  

The Board finds the May 2011 VA examinations, along with the September 2012 independent medical opinion, inadequate upon which to base a determination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although, when considered together, the opinions appear to indicate that the Veteran is able to maintain employment that is sedentary and does not require physical duties involving his left hand, none of the examiners clearly supported their conclusions with an adequate rationale.  The opinions also did not substantially comply with the Board's April 2011 remand instructions to evaluate whether his service-connected disabilities individually or together rendered him substantially unable to obtain or retain gainful employment.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Although the September 2012 independent medical opinion purported to address all service-connected disabilities, the only medical records discussed were mental health records, and the ultimate conclusion indicated that the Veteran's "mental health state" would not preclude him from gainful employment.  Thus, a remand is necessary for an adequate opinion.  See Stegall, 11 Vet. App. at 271; see also Floore v. Shinseki, No. 12-2017, 2013 WL 5913227, at *4 (Nov. 5, 2013) (finding that the need for a combined-effects medical examination report or opinion in a multiple-disability TDIU claim is to be determined on a case-by-case basis).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from the Detroit VAMC dated from May 2011 to the present.

2.  After the above development has been completed, schedule the Veteran for a Social and Industrial Survey to ascertain if the Veteran's service-connected disabilities (PTSD, shell fragment wound (SFW) of the left hand with ankylosis of the middle and little finger, SFW of the left thigh and popliteal area, SFW of the left lower leg, and SFW of the right thigh and knee) individually or together preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The examiner should observe that the Veteran last worked in 1993 with the Board of Education performing kitchen work.  The examiner should also observe the May 2011 VA examination findings that indicated that his service-connected left hand disability results in decreased manual dexterity, problems with lifting and carrying, and difficulty reaching.  

The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination.  The examiner should clearly indicate the rationale for any opinion reached.  If the examiner cannot respond to the question posed without resorting to mere speculation, the examiner must so state and must provide an explanation for why an opinion cannot be provided without resorting to mere speculation.

3.  Then, readjudicate the claim for TDIU on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



